Civilian fay., recovery of annuities paid to Conservator.— Plaintiff, a retired Civil Service annuitant, seeks to recover annuities paid by the Civil Service Commission to her Colorado Conservator and a successor Conservator. On March 31, 1970, the court issued the foil owing order:
This case comes before the court on plaintiff’s motion, filed December 9, 1969, for relief from the court order dated December 9,1968 [186 Ct. Cl. 948], in accordance with Rule 152, and for other relief as is more fully set forth therein. Upon consideration thereof, together with the opposition thereto, without oral argument, the court makes reference to its order of December 9,1968, and re-concludes that, under the circumstances of this case, it does not now have, if it ever had, jurisdiction to grant the relief sought by plaintiff pertaining to the proceedings in Colorado, nor to grant the further relief sought by plaintiff herein. However, since it appears that all parties hereto agree that plaintiff is entitled to receive the amount of $6,837, which represents the sum of the annuity payments forwarded by the Civil Service Commission to the Guaranty Bank and Trust Company of Denver, Colorado, which sum has now been paid to and is in the possession of the Clerk of this court.
IT IS ORDERED that the Clerk of this court shall draw and tender to plaintiff his check in the sum of six thousand, eight hundred, thirty-seven dollars ($6,837), payable to plaintiff, representing the sum of the annuity payments due to plaintiff if they had been paid directly to her by the Civil Service Commission, as though plain*811tiff liad been granted judgment herein by consent of the other parties hereto.
BY THE COUNT
(Sgd.) WlLSON CoWEN Chief Judos